a

Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 1 of 17

AO 241 _- Page 2
(Rev. 06/13)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

United States District Court District: Of Massachusetts

 

Name (under which you were convicted): (Nantucket Superior Court) Vs. Docket or Case No.: .
Jorge Adames-Garcia W109747 1575CRO004—1,2,4

 

 

 

 

Place of Confinement : NCCI-GARDNER , 500 Colony rd. —_{ Prisoner No. 1, 00,5

PO Box 466, Gardner MA 01440
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
Jorge Adames-Garcia “ Matthew Divris (Superintendent)

 

 

 

The Attorney General of the State of

 

PETITION —
a8
69
So) oS
1. (a) Name and location of court that entered the judgment of conviction you are challenging: oS =
Com —
Nantucket Superior Court a ~
Town and County Bldg,, 16 Broadd St., 22
P.O. Box 967 oD peo
Nantucket, Mass. 02554 tr cs =
F959 *
“~ wi
(b) Criminal docket or case number (if you know): 1575CROO04—-1,2,3, °
2, (a) Date of the judgment of conviction (if you know): May 17, 2017
(b) Date of sentencing: May 17, 2017
3. Length of sentence: 15 to'18 and 10 years probation
4, In this case, were you convicted on more than one count or of more than one crime? 34 Yes QO No
5. Identify all crimes of which you were convicted and sentenced in this case:
Kidnapping » Rape, Agravated During Commission of Felony
6. (a) What was your nn oy one)
(1) Not guilty a (3) Nolo contendere (no contest)

0 2) Guilty Oo (4) Insanity plea

401440 SHY310 NI
qa ild
Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 2 of 17

AO 241 : Page 3
(Rev. 06/13) .

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
you plead guilty to and what did you plead not guilty to?

I did not plea guilty of the charges

(c) Ifyou went to trial, what kind of trial did you have? (Check one)
x8} Jury OF Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing? -
XK Yes © No .
8. Did you appeal from the judgment of conviction?
XX Yes 0 No |
9. Tf you did appeal, answer the following:
(a)Nameofcour: Nantucket Superior Court
(b) Docket or case number (if you know):No , .1575CRQ009
(c) Result: DENIED
(d) Date of result (if you know): May ist., 2019
(e) Citation to the case (if you know): 486 Mass. 1111

(f) Grounds raised: The Denial of change the venue from the island

‘to another courthouse outside the island of' Nantucket. VWheter,
in circumstances where a number of jurors admittedly, were esposed to ex-
traneous influences and at least one volunteered or at least permitted

inquire as to wheter the jurors' deliberations were affected, rather
than jury. —

(SEE FURTHER EXPLANATION ON PLAINTIFF*S MEMORANDUM OF LAW).

(g) Did you seek further review by a higher state court? f&k Yes O No
If yes, answer the following: ,
(1) Name of court: APPEALS COURT - BOSTON
(2) Docket or case number (if you know): — 19-P-1 746
(3) Result: Denied -

(4) Date of result (ifyou know): NOVEMBER 19, 2020
+ Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 3 of 17

AO 241 Page4
(Rev. 06/13) —_

(5) Citation to the case (if you know): 486 Mass. 1111

(6) Grounds raised:

1. Whether, in circumstances where a number of jurors admittedly were exposed

to.extraneous influences and at least one volunteered that deliberations
were affected, the court should have required or at least permitted to
inquire as to wheter the jurors' deliberations were affected, rather than

on the probable effect of the extraneous facts on ah heti
jury.— The denied of change. of, venue. YPOE aaa verage
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes Ni

lo
’ If yes, answer the following:
(1) Docket or case number (if you know): *
(2) Result: N/A
(3) Date of result (if you know):
(4) Citation to the case (if you know):
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? xk) Yes O No |
i. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: Supreme Judicial Court - Boston, Mass.
(2) Docket or case number (if you know): FAR -27976 ,
(3) Date of filing (if you know): January 15, 2021 .
(4) Nature of the proceeding: For Further Appellate Review
(5) Grounds raised: The same grounds as above on the appeals Court
SEE SUPPORTING MEMORANDUM OF LAW ATTACHED.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
xx Yes O No
(7) Result: Denied

(8) Date of result (if you know): I don't know - But after revies it appears
denial on January 15, 2021.
Case 1:21-cv-11016-NMG Document 1 Filed 06/17/21 Page 4 of 17 -

AO 241 . a Page 5
(Rev. 06/13)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

SEE MEMORANDUM OF LAW ATTACHED

AFTER FURTHER APPEAL REVIEW THERE WERE NO MORE
APPEAL ON THE CASE AT BAR.

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes G No
(7) Result: N/A

(8) Date of result (if you know): | |
(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: N/Ax |

(2) Docket or case number {if you know):

" (3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

SEE MEMORANDUM OF LAW ATTACHED»
Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 5 of 17

AO 241 Page 6
(Rev. 06/13)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes OG No

(7) Result: N/A SEE MEMORANDUM OF LAW ATTACHED

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?

(1) First petition: 0 Yes FT MWWA  appen
(2) Second petition: O Yes O No SEE MEMORANDUM OF LAW
(3) Third petition: 0 Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:
N/A FAR WAS ON THE SUPREME JUDICIAL COURT

12. . For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts

supporting each ground. SEE MEMORANDUM OF LAW

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: JURURS' COMMUNICATING TO INTERNET ABOUT THE .CASE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

JURY TESTIMONY

(b) If you did not exhaust your state remedies on Ground One, explain why:

My Claims were exhausted
THE PETITIONER DID EXHAUSTE STATE REMEDIES
Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 6 of 17

AOmML Page 7
(Rev. 06/13)

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? | OF Yes O No
(2) If you did not raise this issue in your direct appeal, explain why: |

SEE MEMORANDUM OF LAWS AND PROPER DOCUMENTATIONS

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
xk Yes O No
(2) If your answer to Question (d)(1) is "Yes," state: |

Type of motion or petition: “RULE 30.%) SEE ATTACHMENT MEMORANDUM OF LAW

Name and location of the court where the motion or petition was filed:

|
SEE MEMORANDUM OF LAWS AND PROPER DOCUMENTATION

Docket or case number (if you know): |

Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):

SEE MEMORANDUM OF LAWS AND PROPER DOCUMENTATION

(3) Did you receive a hearing on your motion or petition? | O Yes O No

(4) Did you appeal from the denial of your motion or petition? | O Yes O No-
(5) Lf your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes O No
(6) If your answer to Question (d)(4) is "Yes," state: :
Name and location of the court where the appeal was filed:

SEE MEMORANDUM OF LAW AND PROPER DOCUMENTATION
Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):
SEE MEMORANDUM OF LAW AND PROPER DOCUMENTATION
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
|

N/A
AO 241
(Rev. 06/13)

Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 7 of 17

Page 8

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

GROUND Two:

NO OTHER REMEDIES AVAILABLE ‘AFTER THE
APPEALS PROCESS. SEE MEMORANDUM OF LAW.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE MEMORANDUM OF LAW

(b) If you did not exhaust your state remedies on Ground Two, explain why:

(c)

(qd)

SEE MEMORANDUM OF LAW

- Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? xa OYes gO -No
(2) If you did not raise this issue in your direct appeal, explain why: ,

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
' fk Yes O No . ,

(2) If your answer to Question (d)(1) is "Yes," state: posT CONVICTION MOTION

Type of motion or pétition: Superior Court, Appeals Court and Supreme Court (FAR)
Name and location of the court where the motion or petition was filed:

SEE MEMORANDUM OF LAW

Docket or case number (if you know): -

Date of the court's decision:
AO 241

Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 8 of 17

Page 9

(Rev. 06/13)

(e)

" Result (attach a copy of the court's opinion or order, if available): Oe

SEE RECORD ON MEMORANDUM OF LAW

(3) Did you receive a hearing on your motion or petition? . . O Yes o No
(4) Did you appeal from the denial of your motion or petition? N/A Of Yes 0 No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?) O . Yes O No
(6) If your answer to Question (d)(4) is "Yes," state: |

Name and location of the court where the appeal was filed:

Docket or case number (if you know): See Memorandum of Law & Records
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available): N/ A

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you : |

have used to exhaust your state remedies on Ground Two
NO OTHER PROCEDURES |

GROUND THREE: N/A/

‘
’

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

SEE MEMORANDUM OF LAW
Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 9 of 17

AO 241

Page 10
Rev. 06/13)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

N/A
(c) Direct Appeal of Ground Three: N/A

(1) If you appealed from the judgment of conviction, did you raise this issue? GO Yes O No.
(2) If you did not raise this issue in your direct appeal, explain why:

‘@ Post-Conviction Proceedings: SEE MEMORANDUM OF LAW
_ (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court? ~
O Yes O No |
N/A
(2) If your answer to Question (d)(1) is “Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision: N/A

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition?. N/A GO Yes O No
(4) Did you appeal from the denial of your motion or petition? . o Yes No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O. Yes: OO No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know): See Memorandum of La
W

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):
Case 1:21-cv-11016-NMG Document 1 Filed 06/17/21 Page 10 of 17 ,-

AO 241 Page 11
(Rev. 06/13)

(7) If your answer to Question (d}(4) or Question (d}(5) is "No," explain why you did not raise this issue:
|
N/A

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
. |

have used to exhaust your state remedies on Ground Three:

N/A
GROUND FOTR:

t

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

t
'
I

THERE WERE NO:‘GROUND FOUR

(b) If you did not exhaust your state remedies on Ground Four, explain why: N/A

(c) Direct Appeal of Ground Four: N/A
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? ' 0 Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings: N/A

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes 0. No

(2) If your answer to Question {d)(1) is "Yes," state:

Type of motion or petition:
_ Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 11 of 17

AO241 . , Page 12
(Rev. 06/13)

Name and location of the court where the motion or petition was filed:
N/A

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? N/A O Yes O No
(4) Did you appeal from the denial of your motion or petition? . O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes 0 No
(6) Lf your answer to Question (d)(4) is "Yes," state: ,

Name and location of the court where the appeal was filed:

Docket of case number (if you know): N/A
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

N/A

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Four:

N/A
AQ 241
Rev. 06/13)

13.

14.

15.

Case 1:21-cv-11016-NMG Document 1 Filed 06/17/21 - Page 12 of 17

Page 13

Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
. having jurisdiction? x Yes O No |

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

N/A

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes $4 No !

if "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

N/A

Do you have any petition or appeal now pending (filed and not decided yet): in any court, either state or federal, for
the judgment you are challenging? G Yes *i No |

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
raised.

N/A
_. . Case 1:21-cv-11016-NMG Document 1 Filed 06/17/21 Page 13 of 17

A241 Page 14
(Rev. 06/13)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At pre ary hearing: Attorney Claudia Lagos Esq.

. (b) At arraignment and pleas" " noon
(c) At trial: " " " .
(@ At sentencing: " ": " "

| (e) On appeal:

Attorney Dana Alan on Appeal

ge : " te '
(f) In any post-conviction proceeding:

(g) On appeal from any ruling against you in a post-conviction proceeding:

Attorney Dana Alan’ on Appeals and Post Conviction,

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? xox Yes No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

10 years probation from sentence ~ Nantucket Superior Court

(b) Give the date the other sentence was imposed:

' May 17, 2017
(c) Give the length of the other sentence: 15 to 18 years sentence & 10 years probation
~ (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

fixture? Yes O No I am filing now a Federal Habeas Corpus
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

My Application of Fed. Habeas Corpus is within the
time frame that is required.
Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 | Page 14 of 17

AO 241 . “4 Page 15
(Rev. 06/13)

SEE MEMORANDUM OF LAW ATTACHED TO THE HABEAS CORPUS
| | |

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 v. S.C. § 2244(d) provides i in
_ part that: .

() A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court, The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of, ie review or the expiration
of the time for seeking such review;

@B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action; |

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
, Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 15 of 17

AO 241 Page 16
(Rev. 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief:

To vacate the sentence and return to the Massachusetts Court for a
New Trial outside the Nantucket Superior Court.

or any other relief to which petitioner may be entitled.

CHANGE OF VENU

ACTING PRO-SE

 

Signature of Attorney (if any)

JORGE ADAMES-GARCIA #W-109747.
NCCI — GARDNER, P.O. Box 466
500 Colony Rd., Gardner, MA 01440

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing systemon June , 2021 (month, date, year).

Executed (signed)on June » 2021 (date).

Signature of Petitioner

If the person signing is not petitioner, state relationship ee RG om loner an DAMES SO GARGTA HAS: F747 PROD mm petition.

Le
Cee

N/A/
.?

. AOQ241
(Rev. 06/13)

» Case 1:21-cv-11016-NMG Document1 Filed 06/17/21 Page 16 of 17

Page I

Petition for Relief From a Conviction or Sentence
By a Person in State Custody

(Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus) .

Instructions

To use this form, you must be a person who is currently serving a sentence under a judgment against you in a state
court. You are asking for relief from the conviction or the sentence. This form is your petition for relief.

You may also use this form to challenge a state judgment that imposed a sentence to be served in the future, but
you must fill in the name of the state where the judgment was entered. If you want to challenge a federal judgment

_ that imposed a sentence to be served in the future, you should file a motion under 28 U.S.C. § 2255 in the federal

10.

court that entered the judgment. ©
Make sure the form is typed or neatly written.

‘You must tell the truth and sign the form. If you make a false statement of a material fact, you may be
prosecuted for Perjury.

’ Answer all the questions. You do not need to cite law. You may submit additional pages if necessary. If you do

not fill out the form properly, you will be asked to submit additional or correct information. If you want to submit a
brief or arguments, you must submit them in a separate memoraridum.

You must pay a fee of $5. If the fee is paid, your petition will be filed. If you cannot pay the fee, you may ask to
proceed in forma pauperis (as a poor person). To do that, you must fill out the last page of this form. Also, you
must submit a certificate signed by an officer at the institution where you are confined showing the amount of
money that the institution is holding ‘for you. If your account exceéds $ ; you must pay the filing fee.

In this petition, you may challenge the judgment entered by only one court. If you want to challenge a judgment
entered by a different court (either in the same state or in different states), you must file a separate petition.

When you have completed the form, send the original and copies to the Clerk of the United States District
Court at this address:

Clerk, United States District Court for
Address
City, State Zip Code

. CAUTION: You must include in this petition all the grounds for relief from the conviction or sentence that

you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
in this petition, you may be barred from presenting additional grounds at a later date.

CAPTTAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and
should request the appointment of counsel.
Case 1:21-cv-11016-NMG Docufnent1 Filed'06/17/21| Page 17 of17 .. .,

 

 
